Citation Nr: 1204999	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Brach, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1973 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above-referenced claim.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a low back disability, rated as 40 percent disabling; a left knee disability, rated as 30 percent disabling; a right knee disability, rated as 10 percent disabling; and a right thumb laceration, rated as noncompensable.  His combined disability rating is 70 percent.

2.  The evidence of record illustrates that the Veteran last work in 2000 as a juvenile detention officer.

3.  The evidence of record indicates that the Veteran is likely unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.

In the decision below, the Board grants the claim of entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran claims that he is unable to obtain and maintain employment due to his service-connected disabilities.  Specifically, he claims that he is unable to work due to his service-connected low back and bilateral knees disabilities.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the award of a TDIU in this case.  Accordingly, the appeal must be granted.

In order to establish a TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.40.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the following disabilities:  low back disability, currently rated as 40 percent disabling; left knee disability, currently rated as 30 percent disabling; right knee disability, currently rated as 10 percent disabling; and right thumb laceration, currently rated as noncompensable.  Therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran is currently 57 years old, and that he earned an associate's degree.  Following his separation from the military, he worked as a lab technician, messenger, sales man, and laborer.  He last worked in 2000 as a juvenile detention officer.   

The claims file reflects that the Veteran current receives disability benefits from the Social Security Administration (SSA) due to disorders of the muscles, ligament, and fascia.  

The Veteran underwent a VA spine examination in January 2009, at which time the examiner reviewed the claims file.  The Veteran reported having progressively worsening back pain since his separation from the military.  He reported that he was given a cane to assist with his ambulation, but that he had used a wheelchair for the previous three to four years because of a combination of low back and bilateral knees symptomatology.  He reported that he was only able to walk a few yard.  
The Veteran used pain medication to treat his symptomatology, with fair results.  He reported a history of fatigue, decreased motion, stiffness, spasms, and pain with radiation to both legs associated with his low back.  The Veteran stated that his low back pain was constant and severe.  He underwent a physical examination, which revealed scoliosis of the lumbar spine and limited thoracolumbar range of motion, with pain.  The examiner commented that the examination yielded unreliable results and he stated that the Veteran's subjective complaints appeared to be out of proportion to the objective examination findings.

Following the examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine, lumbar spondylosis, lumbar scoliosis, and cervical strain.  He noted that the Veteran was not currently employed and that the Veteran last worked as a security officer.  The examiner concluded that the Veteran's disability had significant effect on his usual occupation, as he had decreased mobility and pain.  He determined that the Veteran was unable to perform his employment duties.  He opined that the Veteran's physical employment was limited given his service-connected low back disability; he highlighted that the Veteran had significant limitations with the range of motion of his thoracolumbar spine.  The examiner stated, however, that the Veteran's low back disability should not preclude sedentary employment.      

In support of his claim, the Veteran submitted a December 2010 report showing that he underwent a private vocational evaluation.  The private examiner noted that he reviewed the Veteran's claims file in conjunction with the examination.  He noted the Veteran's post-military employment history in medium unskilled or low level semi-skilled jobs.  The examiner also noted that the Veteran's employment history was "spotty."  The Veteran reported that he was unable to hold onto jobs because of his service-connected low back and knee disabilities.  He reported having low back pain that had progressively gotten worse; his low back symptomatology was aggravated by the weather and activity.  The Veteran also stated that he experienced bilateral knee symptomatology, aggravated by walking and standing.  He stated that his disabilities had worsened since 2000, when he stopped working.  He was noted to use a cane constantly and to use a wheel chair intermittently.  The examiner highlighted that the Veteran's employment had been of relatively short duration because of his service-connected disabilities.  He also noted that the Veteran did not perform his last job up to the required standards because of his need to use pain medication to treat his symptoms.  The examiner further concluded that the Veteran suffered from a limited ability to concentrate on even simple and repetitive tasks due to his medication.  According to the examiner, the Veteran was unable to work without the use of medication because his pain level would distract him from his tasks.  He determined that the Veteran was limited physically to the extent that he was unable to perform sedentary work because of his inability to lift over ten pounds, and the inability to utilize both hands while standing due to his need to use a cane.  Based on this, the private examiner opined that it was as likely as not that the Veteran was unable to secure or follow a gainful occupation as a result of his service-connected disabilities.

During the March 2011 video conference hearing, the Veteran reiterated his assertion that he was unable to work due to his service-connected low back and bilateral knee disabilities.  He described his most recent job as a juvenile detention officer, but stated that this employment became too physically demanding over time.  He essentially testified that he had to take pain medication while working in this capacity, which became dangerous as the medication made him drowsy.  The Veteran also reported that he used a wheel chair to get around due to his low back disability, as he had back pain and had suffered falls in the past.  He stated that he never really had a sedentary job, except for a clerking job which he worked in the 1980s.  The Veteran essentially testified that his ability to work was affected by his need to use pain medication to treat his orthopedic pain.  He reported the effects of his pain medication as dizziness, drowsiness, and sleepiness.

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected orthopedic disabilities.  Throughout the pendency of the appeal, the Veteran has consistently reported that his service-connected low back and bilateral knees disabilities prevent him from working, as he has difficulty performing the physical demands of his previous employment.  Credible lay evidence in the file shows that the Veteran has not worked since 2000 and that his last employment was terminated due to service-connected low back and bilateral knee disabilities.  He has presented credible and competent lay testimony regarding the severity of his low back and knees disabilities and their impact on his ability to work in his previous capacity as a juvenile detention officer.  While the Veteran reportedly worked as a clerk in the 1980's, there is no indication that the Veteran has any additional vocational training or skills that would allow for gainful employment in a non-labor profession requiring a higher level of education or vocational skill.  Moreover, the December 2010 private examiner opined that it was more likely than not that the Veteran was unable to secure gainful employment due to his service-connected disabilities.  Similarly, the January 2009 VA examiner essentially opined that the Veteran was unable to perform his previous employment duties as a detention officer.  The December 2010 private examiner and the VA's opinion regarding the Veteran's ability to work in his previous field of employment are probative, as they are definitive and are based on an assessment of the Veteran, as well a review of the Veteran's claims file and medical and vocational history.  Accordingly, the opinions are found to carry significant weight.  The Board notes that the factors taken into consideration when assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Based on the evidence, the Board resolves any doubt in the Veteran's favor to find that his service-connected low back and bilateral knee disabilities render him incapable of obtaining or retaining substantially gainful employment.

In reaching this determination, the Board acknowledges the January 2009 VA examiner's conclusion essentially that the Veteran's low back disability would not prevent sedentary work.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There is no indication in the evidence of record that the Veteran has any significant experience or training to perform sedentary work (other than his work as a clerk approximately thirty years ago), or that he has recently worked or received training in any field other than as a detention officer.  Moreover, the Board highlights the private examiner's December 2010 opinion that the Veteran would still have considerable difficulty in a sedentary work environment.  It thus appears that the Veteran has no specific skills to re-enter the work force and secure gainful employment in a sedentary or physically demanding position.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's service-connected low back and bilateral knees disabilities present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

In summary, because the Veteran meets the schedular criteria for a TDIU, and because it appears that his service-connected low back and bilateral knee disabilities preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, the TDIU claim is granted.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


